Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Examiner's Amendment/Interview Summary
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview to attorney of record, Richard Shoop on 05/16/2022 and agreed to accept the changes. 

EXAMINER’S AMENDMENT TO THE CLAIMS
1.	A 
displaying a digital representation of [[the]]a patient’s smile; 
providing a tool for adjusting the digital representation of the patient’s smile to generate an improved smile; 
displaying an image of the improved smile with an image of the patient’s face to visualize a restored smile on the patient’s face adding at least one or more restorative tooth structure to the digital representation of the patient's smile, and modifying at least one of [[the]]a color, contour and/or relative tooth size of the one or more restorative tooth structure; [[and]]
creating a dental treatment plan wherein a final condition includes one or more teeth having the at least one restorative tooth structure provided therewith, wherein the dental treatment plan includes a plurality of stages moving of one or more teeth and at least one stage including removal of tooth mass for placement of the at least one restorative tooth structure; and
fabricating aligners to implement the dental treatment plan.
2.		The method of claim 1, further comprising receiving, from a user, a selection indicating the at least one restorative tooth structure. 
3.		The method of claim 1, wherein displaying the image of the improved smile comprises displaying the image of the improved smile within an inner lip line in the digital representation of the patient’s smile.
4.		The method of claim 1, further comprising receiving a digital image of the patient’s face including the digital representation of the patient’s smile.
5.		The method of claim 1, further comprising receiving a digital model of the patient’s teeth from which the dental treatment plan is generated.
6.		The method of claim 1, further comprising receiving a scan of the patient’s teeth from a digital scanner connected to [[the]]a computing device and forming a digital model of the patient’s teeth from the scan of the patient’s teeth, wherein the dental treatment plan is generated from the digital model of the patient’s teeth.
7.		The method of claim 1, wherein providing the tool for manually adjusting the digital representation comprises providing the tool for adding the restorative tooth structure.
8.		The method of claim 1, wherein the restorative tooth structure comprises a veneer.
9.	(CANCELLED)	
10.		The method of claim 1, further comprising receiving manual adjustments to the patient’s smile made with the tool.
11.		The method of claim 1, further comprising showing the patient the image with the improved smile superimposed with an image of the patient’s face.
12.		The method of claim 1, wherein displaying the image with the improved smile comprises displaying a semi-transparent representation of the improved smile on the image of the patient’s face. 
13.		A 
displaying a digital representation of [[the]]a patient’s face, including a digital representation of the patient’s smile; 
providing a tool for manually adjusting the digital representation of the patient’s smile to generate an improved smile, wherein manually adjusting the digital representation comprises adding a restorative tooth structure and modifying at least one of [[the]]a color, contour and/or relative tooth size of the restorative tooth structure; 
creating a dental treatment plan to move one or more of the patient's teeth from an initial condition through a plurality of successive conditions to a final condition to achieve the improved smile, wherein the final condition includes one or more teeth having at least one restorative tooth structure provided therewith, wherein the dental treatment plan includes a plurality of stages moving of one or more teeth and at least one stage including removal of tooth mass for placement of the at least one restorative tooth structure, further wherein the dental treatment plan comprises at least one stage in which the restorative tooth structure is added to the patient’s teeth; [[and]]
displaying an image with the improved smile with an image of the patient’s face to visualize a restored smile on the patient’s face; and
fabricating aligners to implement the dental treatment plan.
14.		The method of claim 13, further comprising receiving a digital image of the patient’s face including the digital representation of the patient’s smile.
15.		The method of claim 13, further comprising receiving a digital model of the patient’s teeth from which the dental treatment plan is generated.
16.		The method of claim 13, further comprising forming a digital model of the patient’s teeth from a scan of the patient’s teeth, wherein the dental treatment plan is generated from the digital model of the patient’s teeth.
17.		The method of claim 13, wherein the restorative tooth structure comprises a veneer.
18.	(CANCELLED)
19.		The method of claim 13, further comprising receiving a scan of the patient’s teeth from a digital scanner connected to [[the]]a computing device and forming a digital model of the patient’s teeth from the scan of the patient’s teeth, wherein the dental treatment plan is generated from the digital model of the patient’s teeth.
20.		The method of claim 13, further comprising showing the patient the image with the improved smile superimposed with the image of the patient’s face.
21.		The method of claim 13, wherein displaying the image with the improved smile comprises displaying a semi-transparent representation of the improved smile on the image of the patient’s face. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-8, 10-17, 19-21 are allowed. The art of record does not teach or render obvious a method including steps of adding at least one or more restorative tooth structure to the digital representation of a patient's smile, and modifying at least one of the color, contour and/or relative tooth size of the one or more restorative tooth structure, creating a dental treatment plan wherein a final condition includes one or more teeth having the at least one restorative tooth structure provided therewith, wherein the treatment plan includes a plurality of stages moving of one or more teeth and at least one stage including removal of tooth mass for placement of the at least one restorative tooth structure, fabricating aligners to implement the dental treatment plan and in combination with limitations set forth in the claim(s). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/Primary Examiner, Art Unit 3772